DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed June 9, 2021.  Applicant’s June 9th amendment canceled claim 1 and added new claims 2-14.  Currently Claims 2-14 are pending.  This application is a continuation of Application No. 17010724 now U.S. Patent No. 11055661.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Automatic Warehouse Inventory Location Consolidations Utilizing Real-Time Volumetric Space Usage Target via Robots 





Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2 and 12-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 11055661. This is a statutory double patenting rejection.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 2 and 12-14, the claims are directed to the abstract idea of task tracking/assignment.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, human task tracking/assignment (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to tracking retail product demand in a product display, wherein human task tracking/assignment is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “generating”, “transmitting”, “receiving”, “receiving”, and “updating”/”receiving” recite functions of the human task tracking/assignment are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.  The intended purpose of independent claims 2and 12-14 appears to be directed to tracking a consolidation picking task assigned to a user.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behavior.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: terminal, processor, communication device, and controller.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  terminal, processor, communication device, and controller.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's human task tracking/assignment in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 2-14 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited terminal, processor, communication device, and controller, the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generating information identifying at least one item and updating at least one of a consolidation plan, or status, error report all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a terminal, processor, communication device, and controller nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving a target space usage rate, transmitting the identifying information, receiving information identifying a first location, and receiving a picking task result are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic terminal, processor, communication device, and controller are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 3-11, the claims are directed to the abstract idea of human task tracking/assignment and merely further limit the abstract idea claimed in independent claims 2 and 12-14.  
Claim 3 further limits the abstract idea by identifying a zone comprising an aisle (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by limiting the error report to at least one of identifiable location, first item is not identifiable OR a picking quantity does not correspond to a target  (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by limiting the information to at least one of identification, quantity or location information for at least one picking task (a more detailed abstract idea remains an abstract idea).  Claim 6 further limits the abstract idea outputting identifying item information and verifying if quantity picked corresponds to a target (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by receiving inputted location identification information for two different locations (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea receiving inputted item identification information for two different locations (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by receiving an item picking quantity does not correspond to a target quantity (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by receiving item picking quantity satisfies a target quantity (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 2-14, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle’s Warehouse Management product as evidenced by at least the following references:  Oracle Warehouse Management User’s Guide – Release 12 (2007), herein after O1 in view of Microsoft’s Dynamics 365 product as evidenced by at least the following reference(s):  Warehouse Management Overview (April-July 2020), herein after M1.

Regarding Claims 2, 12 and 13, Oracle discloses an inventory management system and method comprising:
Utilizing a target space usage rate for each location of a plurality of locations (O1:  Pages 2-32, 7-19, 7-29, 7-30);
Generating information identifying at least one item by comparing a space usage rate of the at least one item for each location of a plurality of locations and the target space usage rate (O1: Pages 7-17, 7-19, 7-27, 7-29, 7-30), wherein a consolidation task comprises a picking task is to be performed for the at least one item (Pages 7-1, 7-2, 7-3);
Transmitting to the terminal the information identifying the at least one item (O1:  Pages 7-1, 7-2, 7-3; Figure on Page 7-7; Figure on Page 10-9);
Receiving from the terminal, information identifying the at least one item wherein a user performs the picking task at the first location (O1:  picking process - Pages  7-1, 7-2, 7-3; Figure on Page 7-7);
Receiving from the terminal a picking task result for a first item of the at least one item, wherein the first item is included in the first location (O1:  pick confirm -  Page 6-8, P7-3, Figure on Page 7-26; Page 9-12); and
Updating at least ONE of a consolidation plan OR consolidation status (O1:  pick confirm -  Page 6-8, P7-3, Figure on Page 7-26) OR an error report of consolidation (Table on Page B-10; Pages 4-14, 4-15, 7-19. Fig P7-21), based on the picking result (Figure on Page 4-24; Figure on Pages 4-36, 7-26, 7-30).

While Oracle utilizes a target space utilization rate, O1 fails to disclose receiving a target space usage rate as claimed.

Microsoft, from the same field of endeavor of managing warehouse item consolidation tasks, discloses a system and method comprising:
Receiving from a terminal (e.g. mobile device; Page 5) a target space usage rate for each location of a plurality of locations ((M1:  Number 10, Page 4; Number 2, Page 7);
Generating information identifying at least one item by comparing a space usage rate of the at least one item for each location of a plurality of locations and the target space usage rate (M1:  Numbers 1-6, Page 7), wherein a consolidation task comprises a picking task is to be performed for the at least one item (M1:  Number 1-3, Page 5; Pages 6, 7);
Receiving from the terminal, information identifying the at least one item wherein a user performs the picking task at the first location (M1:  Number 1-3, Page 5; Pages 6, 7);
Receiving from the terminal a picking task result for a first item of the at least one item, wherein the first item is included in the first location (M1:  Pages 6, 7; Number 18, Page 7; view movement work, Page 7); and
Updating at least ONE of a consolidation plan OR consolidation status OR an error report of consolidation, based on the picking result (M1:  Last bullet, Page 2; Bullets 1-4, Page 3).

It would have been obvious to one skilled in the art that the system and method as disclosed by Oracle with its utilization of a target space utilization rate would have benefited from ‘receiving’ a target space utilization rate as disclosed by Microsoft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Oracle discloses an inventory management system and method comprising:
Utilizing a target space usage rate for each location of a plurality of locations (O1:  Pages 2-3, 7-19, 7-29, 7-30);
Transmitting to an electronic apparatus the target space usage rate for each location (O1:  Pages 7-17, 7-27 );
Receiving from the electronic apparatus information identifying at least one item by comparing a space usage rate of the at least one item for each location of a plurality of locations and the target space usage rate (O1:  Pages 2-33, 7-17, 7-27, 7-19, 7-29, 7-30, wherein a consolidation task comprises a picking task is to be performed for the at least one item (O1:  Pages 7-1, 7-2, 7-3; Figure on Page 7-7);
Receiving input of information identifying a first location of the plurality of locations based on the information identifying at least one item, wherein a user performs the picking task at the first location (O1:  Pages 6-8, 7-3, 7-17, 7-27; Figures on Page 7-26);
Receiving input of a picking task result for a first item of the at least one item, wherein the first item is included in the first location (O1:  Pages 7-1, 7-2, 7-3, 7-17, 7-27; Figure on Page 7-7) and
Transmitting to the electronic apparatus the input task result for the first item (O1:  Pages 7-1, 7-2, 7-3, 7-17, 7-27; Figure on Page 7-7); and
Receiving updated information identifying at least ONE of a consolidation plan OR consolidation status (O1:  pick confirm -  Page 6-8, P7-3, Figure on Page 7-26) OR an error report of consolidation (O1:  Table on Page B-10; Pages 4-14, 4-15, 7-19. Fig P7-21), based on the picking result (O1:  Figure on Page 4-24; Figure on Pages 4-36, 7-26, 7-30).

While Oracle utilizes a target space utilization rate, O1 fails to disclose receiving a target space usage rate as claimed.

Microsoft, from the same field of endeavor of managing warehouse item consolidation tasks, discloses a system and method comprising receiving from a terminal (e.g. mobile device; Page 5) a target space usage rate for each location of a plurality of locations (M1:  Number 10, Page 4; Number 2, Page 7).

Regarding Claim 3, Oracle discloses a system and method wherein the information identifying the first location comprises detailed location information identifying a zone (e.g. locator.; O1:  Pages 7-1, 7-2, 7-3; Last Bullet, Page 7-5; Figure on Page7-7) in which the first location is located, wherein the zone comprises an aisle (O1:  Pages 2-33; Last Paragraph, Page 4-13; locator definition Page Glossary-10).

Regarding Claim 4, Oracle discloses a system and method wherein the error report comprises at least ONE of:  the information identifying the first location is not identifiable OR the information identifying the first item is not identifiable OR a picking quantity of the first item does not correspond to a target quantity (O1:  over/under picking Pages 7-17, 7-19, 7-27; Bullets 1, 3, Page 4-14; Figure on Page 4-24, 4-36, 7-26, 7-30, 7-21; Table on Page B-10).

Regarding Claim 5, Oracle discloses a system and method wherein the information identifying at least one item includes at least ONE of identification or quantity or location information for the at least one item for which the picking task is to be performed (O1:  Pages 7-1, 7-2, 7-3; Figures on Pages 7-7, 7-8, 7-9).

Microsoft also discloses a system and method wherein the information identifying at least one item includes at least ONE of identification or quantity or location information for the at least one item for which the picking task is to be performed (M1:  Last 4 Bullets, Page 2; Bullets 1-4, Page 3; Number 10, Page 4; Page 10).

Regarding Claim 6, Oracle discloses a system and method wherein the terminal is configured to:
Output the information identifying the at least one item (O1:  Pages 7-1, 7-2, 7-3; Figures on Pages 7-7, 7-8, 7-9); and
Verifying whether the at least one item picked by quantity corresponding to a target quantity (O1:  Pages 6-8, 7-4, 7-19, 7-29, 7-30; Figure on Page 7-26; Bullet 1, 3, Page 4-14).

Microsoft also discloses a system and method further comprising verifying whether the at least one item picked by quantity corresponding to a target quantity (M1:  Item confirmation Page 84; Step 3, Page 85; Paragraph 1, Page 98).

Regarding Claim 7, Oracle does not disclose a ratio of volume as claimed.

Microsoft, from the same field of endeavor of inventory consolidations, discloses a system and method wherein the space usage rate of the at least one item comprises a ratio in which at least one item may be placed in a particular location of the plurality of locations to a volume of a space capable of receiving the at least one item in the particular location (M1:  volumetric utilization, utilization percentage – Page 7) wherein the space usage rate is changed based on a picking task being performed on the at least one item in the particular location (M1:  consolidate locations, Page 7).

Regarding Claim 8, Oracle discloses a system and method further comprising: 
Request input of identification information of the first location (O1: Figures on Pages 7-8, 7-9; Pages 7-19, 7-29, 7-30);
In response to receiving an indication that the identification information of the first location cannot be input (O1:  Pages 4-14, 4-15, 7-19; Figure on Page 7-21; location not confirmed Paragraph 1, Page 7-3), request input identification of a second location of the plurality of locations wherein the first/second locations are different (O1: Figure on Pages 4-24, 4-36, 7-26, 7-30)

Regarding Claim 9, Oracle discloses a system and method further comprising: 
Request input of identification information of the first location (O1: Figures on Pages 7-8, 7-9; Pages 7-19, 7-29, 7-30);
In response to receiving an indication that the identification information of the first item cannot be input (O1:  Pages 4-14, 4-15, 7-19; Figure on Page 7-21), request input identification of a second location of the plurality of locations wherein the first/second locations are different (O1: Figure on Pages 4-24, 4-36, 7-26, 7-30)

Regarding Claim 10, Oracle discloses a system and method further comprising: 
Requesting input of a picking quantity of the first item included in the first location (O1: Figures on Pages 7-8, 7-9; Pages 7-19, 7-29, 7-30);
In response to receiving an indication that the identification that the picking quantity of the first item does not correspond to a target quantity (O1: Pages 7-19; 7-29, 7-30; Bullet 1, 3, Page 4-14), request an input terminating the consolidation task OR indication of a second location of the plurality of locations wherein the first/second locations are different (O1: Figures on Pages 4-24, 4-36, 7-26, 7-30).
 
Regarding Claim 11, Oracle discloses a system and method further comprising: 
Requesting input of a picking quantity of the first item included in the first location (O1: Figures on Pages 7-8, 7-9; Pages 7-19, 7-29, 7-30);
In response to receiving an indication that the picking quantity of the first item satisfies a target quantity request an input terminating the consolidation task (O1: Pages 9-12, 6-8, 7-3) OR input identification information of a second item of at least one item wherein the first/second items are different (O1:  Figure on Page 7-7; over picking; Page 7-17, 7-18).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweitzer et al., U.S. Patent Publication No. 20060069629 discloses a warehouse inventory management system and method comprising re-deploying stock between inventory spaces/locations based on predetermined space utilization threshold (Paragraphs 43, 44).
Ramos, U.S. Patent Publication No. 20200372445 discloses an inventory management system and method comprising generating warehouse storage recommendations based on storage capacity/availability.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683